Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the request for continued examination filed November 23, 2021.
Claims 1, 2, 5, 6, 8, 9, 12, 13, 15, 16, 19, and 20 are pending.

Information Disclosure Statement
As required by M.P.E.P.  609(C), the applicant’s submission of the Information Disclosure Statement dated November 23, 2021 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609, a copy of the PTOL-1449 initialed and dated by the examiner is attached to the office action.

Allowable Subject Matter
Claims 1, 2, 5, 6, 8, 9, 12, 13, 15, 16, 19, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach “displaying a messaging interface in response to selection of an identifier associated with a user profile in a list of user contacts”, “receiving a query to be performed upon a collection of media content associated with the user profile”, “accessing a plurality of media content among the collection of media content based on the query”, “ranking media content based on an engagement score, the engagement score indicating usage rate of a user before and after exposure to media content”, “selecting media content based on the ranking”, “generating a response to the query based on the media content”, and “displaying a presentation of the response to the query for a period of time within a chat interface, the period of time defined by a number of video plays associated with . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONGJIA PAN whose telephone number is (571)270-1177. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/YONGJIA PAN/Primary Examiner, Art Unit 2145